26 F.3d 136
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Burton H. WOLFE, Plaintiff-Appellant,v.Earl R. FRANKLIN, et al., Defendants-Appellees.
No. 92-16140.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted April 12, 1994.Decided May 25, 1994.

Before:  FLETCHER, FERGUSON and TROTT, Circuit Judges.


1
MEMORANDUM*


2
Burton Wolfe challenges the district court's dismissal of this action for failure to state a claim.  Wolfe raised all of the claims in this suit in the companion case, Chan v. Miller, No. 92-16139.  We affirm the district court judgment for the reasons we articulated in our memorandum disposition in Chan.


3
We also affirm the district court's denial of Wolfe's motion to remand to state court.  Any state law claims are preempted by Sec. 301(a) of the Labor Management Relations Act.  29 U.S.C. Sec. 185(a) (1988).  See Chan at 6.


4
The district court judgment is AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3